DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 28 November 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,219,184 B2; hereinafter Huang), in view of Shimizu et al. (US 2015/0270353 A1; hereinafter Shimizu), and further in view of Rogers et al. (US 2018/0274973 A1; hereinafter Rogers).
In regards to claim 1, Huang teaches a photosensitive component, comprising: 
an intrinsic layer (516) (figs. 5; col. 6/lns. 3-11); 
a first doped layer (504) (col. 5/lns. 43-60) provided on a light incident side (318) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; and 
a second doped layer (510) (col. 5/lns. 43-60) provided on a light exit side (320) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; 
wherein the intrinsic layer, the first doped layer and the second doped layer are all doped with a dopant (col. 6/lns. 3-11).
Huang appears to be silent as to, but does not preclude, the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer. Shimizu teaches the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer (fig. 9; [0122]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Huang with the aforementioned limitations taught by Shimizu to generate defects to allow for further doping adjustments (Shimizu [0122]).
The combination of Huang and Shimizu appears to be silent as to, but does not preclude, the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy. Rogers teaches the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy [0121]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang and Shimizu with the aforementioned limitations taught by Rogers to use common PIN materials (Rogers [0121]).
In regards to claim 3, the combination of Huang, Shimizu, and Rogers teaches the limitations discussed above in addressing claim 1. Huang further teaches the limitations wherein the first doped layer is further doped with a P-type dopant (fig. 5B; col. 5/lns. 61-65).
In regards to claim 4, the combination of Huang, Shimizu, and Rogers teaches the limitations discussed above in addressing claim 1. Huang further teaches the limitations wherein the first doped layer is further doped with an N-type dopant (fig. 5B; col. 5/lns. 66-67, col. 6/lns. 1-2). 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, and Rogers as applied to claim 1 above, and further in view of Takeuchi (US 2017/0047449 A1; hereinafter Takeuchi).
In regards to claim 5, the combination of Huang, Shimizu, and Rogers teaches the limitations discussed above in addressing claim 1. The combination of Huang, Shimizu, and Rogers appears to be silent as to, but does not preclude, the limitations wherein the photosensitive component absorbs light with a wavelength between 400 nm and 670 nm. Takeuchi teaches the limitations wherein the photosensitive component absorbs light with a wavelength between 400 nm and 670 nm [0003]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Takeuchi to have an efficient photoelectric conversion element (Takeuchi [0003]).
In regards to claim 6, the combination of Huang, Shimizu, and Rogers teaches the limitations discussed above in addressing claim 1. The combination of Huang, Shimizu, and Rogers appears to be silent as to, but does not preclude, the limitations wherein the photosensitive component absorbs visible light. Takeuchi teaches the limitations wherein the photosensitive component absorbs visible light [0003]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang and Shimizu with the aforementioned limitations taught by Takeuchi to have an efficient photoelectric conversion element (Takeuchi [0003]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, and Rogers as applied to claim 1 above, and further in view of Wang et al. (US 2016/0126381 A1; hereinafter Wang).
In regards to claim 7, the combination of Huang, Shimizu, and Rogers teaches the limitations discussed above in addressing claim 1. The combination of Huang, Shimizu, and Rogers appears to be silent as to, but does not preclude, the limitations wherein: the photosensitive component further comprises a first electrode layer and a second electrode layer; the second doped layer, the intrinsic layer and the first doped layer are stacked on the first electrode layer from bottom to top; and the second electrode layer is provided on the first doped layer. Wang teaches the limitations wherein: 
the photosensitive component further comprises a first electrode layer (n ohmic contact) and a second electrode layer (p ohmic contact) (fig. 11B; [0155-0156]); 
the second doped layer (N Si), the intrinsic layer (I Si) and the first doped layer (P Si) are stacked on the first electrode layer from bottom to top (fig. 11B; [0155-0156]); and 
the second electrode layer is provided on the first doped layer (fig. 11B; [0155-0156]). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Wang to form an APD structure (Wang [0155-0156]).
Claim(s) 8, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Shimizu, in view of Rogers et al. (US 2018/0274973 A1; hereinafter Rogers), and further in view of Jiang et al. (US 2021/0210535 A1; hereinafter Jiang).
In regards to claim 8, Huang teaches an X-ray detector, comprising: 
a substrate (300) (figs. 3); 
a photosensitive component provided on the substrate, the photosensitive component comprising: 
an intrinsic layer (516) (figs. 5; col. 6/lns. 3-11); 
a first doped layer (504) (col. 5/lns. 43-60) provided on a light incident side (318) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; and 
a second doped layer (510) (col. 5/lns. 43-60) provided on a light exit side (320) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; 
wherein the intrinsic layer, the first doped layer and the second doped layer are all doped with a dopant (col. 6/lns. 3-11).
Huang appears to be silent as to, but does not preclude, the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer. Shimizu teaches the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer (fig. 9; [0122]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Huang with the aforementioned limitations taught by Shimizu to generate defects to allow for further doping adjustments (Shimizu [0122]).
The combination of Huang and Shimizu appears to be silent as to, but does not preclude, the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy. Rogers teaches the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy [0121]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang and Shimizu with the aforementioned limitations taught by Rogers to use common PIN materials (Rogers [0121]).
The combination of Huang, Shimizu, and Rogers appears to be silent as to, but does not preclude, the limitations of: a light conversion layer provided on a light incident side of the X-ray detector and for converting X-rays into visible light, the photosensitive component for receiving an optical signal of the visible light and converting the optical signal into an electrical signal; a signal reading element provided on the substrate and electrically connected to the photosensitive component to receive and read the electrical signal converted by the photosensitive component; and a light shielding layer located between the light conversion layer and the signal reading element, to shield visible light converted by the light conversion layer from being incident on the signal reading element. Jiang teaches the limitations of:
a light conversion layer (11) [0040] provided on a light incident side of the X-ray detector and for converting X-rays into visible light [0040], the photosensitive component (101) [0040] for receiving an optical signal of the visible light and converting the optical signal into an electrical signal (fig. 1; [0040]); 
a signal reading element (TFT) [0040] provided on the substrate and electrically connected to the photosensitive component to receive and read the electrical signal converted by the photosensitive component (fig. 1; [0040]); and 
a light shielding layer (e.g. gate electrode (122)) located between the light conversion layer and the signal reading element, to shield visible light converted by the light conversion layer from being incident on the signal reading element (fig. 1; [0059-0060]). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
In regards to claim 12, the combination of Huang, Shimizu, Rogers, and Jiang teaches the limitations discussed above in addressing claim 8. Jiang further teaches the limitations wherein the X-ray detector further comprises a protective layer (12/15) [0080] filling a gap between the signal reading element (TFT) [0040] and the light conversion layer (11) [0040] to isolate the light shielding layer, the signal reading element and the photosensitive component from an external environment (figs. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
In regards to claim 16, the combination of Huang, Shimizu, Rogers, and Jiang teaches the limitations discussed above in addressing claim 8. Jiang further teaches the limitations wherein the signal reading element is a thin film transistor structure [0040]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
In regards to claim 17, Huang teaches a display device, comprising: 
an X-ray detector, comprising: 
a substrate (300) (figs. 3); 
a photosensitive component provided on the substrate, the photosensitive component comprising: 
an intrinsic layer (516) (figs. 5; col. 6/lns. 3-11); 
a first doped layer (504) (col. 5/lns. 43-60) provided on a light incident side (318) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; and 
a second doped layer (510) (col. 5/lns. 43-60) provided on a light exit side (320) (fig. 3; col. 3/lns. 66-67, col. 4/lns. 1-2) of the intrinsic layer; 
wherein the intrinsic layer, the first doped layer and the second doped layer are all doped with a dopant (col. 6/lns. 3-11).
Huang appears to be silent as to, but does not preclude, the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer. Shimizu teaches the limitations wherein silicon ions are injected into the intrinsic layer, the first doped layer and the second doped layer (fig. 9; [0122]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Huang with the aforementioned limitations taught by Shimizu to generate defects to allow for further doping adjustments (Shimizu [0122]).
The combination of Huang and Shimizu appears to be silent as to, but does not preclude, the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy. Rogers teaches the limitations wherein the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy [0121]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang and Shimizu with the aforementioned limitations taught by Rogers to use common PIN materials (Rogers [0121]).
The combination of Huang, Shimizu, and Rogers appears to be silent as to, but does not preclude, the limitations of: a light conversion layer provided on a light incident side of the X-ray detector and for converting X-rays into visible light, the photosensitive component for receiving an optical signal of the visible light and converting the optical signal into an electrical signal; a signal reading element provided on the substrate and electrically connected to the photosensitive component to receive and read the electrical signal converted by the photosensitive component; and a light shielding layer located between the light conversion layer and the signal reading element, to shield visible light converted by the light conversion layer from being incident on the signal reading element. Jiang teaches the limitations of:
a light conversion layer (11) [0040] provided on a light incident side of the X-ray detector and for converting X-rays into visible light [0040], the photosensitive component (101) [0040] for receiving an optical signal of the visible light and converting the optical signal into an electrical signal (fig. 1; [0040]); 
a signal reading element (TFT) [0040] provided on the substrate and electrically connected to the photosensitive component to receive and read the electrical signal converted by the photosensitive component (fig. 1; [0040]); and 
a light shielding layer (e.g. gate electrode (122)) located between the light conversion layer and the signal reading element, to shield visible light converted by the light conversion layer from being incident on the signal reading element (fig. 1; [0059-0060]). 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, Rogers, and Jiang as applied to claim 8 above, and further in view of Takeuchi.
In regards to claim 10, the combination of Huang, Shimizu, Rogers, and Jiang teaches the limitations discussed above in addressing claim 8. The combination of Huang, Shimizu, Rogers, and Jiang appears to be silent as to, but does not preclude, the limitations wherein the photosensitive component absorbs light with a wavelength between 400 nm and 670 nm. Takeuchi teaches the limitations wherein the photosensitive component absorbs light with a wavelength between 400 nm and 670 nm [0003]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, Rogers, and Jiang with the aforementioned limitations taught by Takeuchi to have an efficient photoelectric conversion element (Takeuchi [0003]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, Rogers, and Jiang as applied to claim 8 above, and further in view of Wang.
In regards to claim 11, the combination of Huang, Shimizu, Rogers, and Jiang teaches the limitations discussed above in addressing claim 8. The combination of Huang, Shimizu, Rogers, and Jiang appears to be silent as to, but does not preclude, the limitations wherein: the photosensitive component further comprises a substrate, a first electrode layer and a second electrode layer; the first electrode layer is provided on the substrate; the second doped layer, the intrinsic layer and the first doped layer are stacked on the first electrode layer from bottom to top; and the second electrode layer is provided on the first doped layer. Wang teaches the limitations wherein: 
the photosensitive component further comprises a first electrode layer (n ohmic contact) and a second electrode layer (p ohmic contact) (fig. 11B; [0155-0156]); 
the second doped layer (N Si), the intrinsic layer (I Si) and the first doped layer (P Si) are stacked on the first electrode layer from bottom to top (fig. 11B; [0155-0156]); and 
the second electrode layer is provided on the first doped layer (fig. 11B; [0155-0156]).
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, Rogers, and Jiang with the aforementioned limitations taught by Wang to form an APD structure (Wang [0155-0156]).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, and Jiang as applied to claim 12 above, and further in view of Mollov (US 2005/0285044 A1; hereinafter Mollov).
In regards to claim 13, the combination of Huang, Shimizu, Rogers, and Jiang teaches the limitations discussed above in addressing claim 12. Jiang further teaches the limitations wherein the light conversion layer is a cesium iodide scintillator [0065]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
The combination of Huang, Shimizu, Rogers, and Jiang appears to be silent as to, but does not preclude, the limitations wherein the cesium iodide scintillator is arranged in a columnar shape. Mollov teaches the limitations wherein the cesium iodide scintillator is arranged in a columnar shape [0046]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, Rogers, and Jiang with the aforementioned limitations taught by Mollov to minimize unwanted light diffusion (Mollov [0046]).
In regards to claim 14, the combination of Huang, Shimizu, Rogers, Jiang, and Mollov teaches the limitations discussed above in addressing claim 13. Jiang further teaches the limitations wherein the light conversion layer (11) [0040] is attached to a side of the protection layer (12/15) [0080] away from the signal reading element (TFT) (figs. 1 and 5: e.g. (11) is on the (15) side of the (12/15) protection layer; [0040]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, and Rogers with the aforementioned limitations taught by Jiang to have a photoelectric converter manufactured with TFTs on an array substrate that are not adversely affected by photoelectric signals (Jiang [0040]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Shimizu, Rogers, Jiang, and Mollov as applied to claim 14 above, and further in view of Zur (US 2003/0010923 A1; hereinafter Zur).
In regards to claim 15, the combination of Huang, Shimizu, Rogers, Jiang, and Mollov teaches the limitations discussed above in addressing claim 14. The combination of Huang, Shimizu, Rogers, Jiang, and Mollov appears to be silent as to, but does not preclude, the limitations wherein the light conversion layer absorbs light with a wavelength between 420 nm and 560 nm. Zur teaches the limitations wherein the light conversion layer absorbs light with a wavelength between 420 nm and 560 nm [0112-0113]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang, Shimizu, Rogers, Jiang, and Mollov with the aforementioned limitations taught by Zur to have gain matching (Zur [0113]).
Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive. Examiner thanks Applicant for the analysis of the prior Office Action dated 23 September 2022 (hereinafter prior Office Action) found in Applicant’s Remarks. The Remarks appear to assert that the cited prior art reference Huang (citation in the prior Office Action and in the Office Action above) does not teach the limitation wherein a first doped layer is provided on a light incident side of the intrinsic layer, and a second doped layer is provided on a light exit side of the intrinsic layer; however, Examiner respectfully submits that Huang teaches the broadest reasonable interpretation of the limitation in question.
The Remarks appear to assert that the prior Office Action improperly combines two embodiments of Huang in referring to figs. 3 and 5 and that the combination of the two embodiments does not teach the limitations in question; however, Examiner respectfully submits that the prior Office Action merely refers to figs. 3 in showing analogous features present, but not labelled in fig. 5. Specifically, the APD of fig. 3 is depicted in the same orientation as the APD depicted in fig. 5. Fig. 3 depicts light traveling from left to right through the first and second doped regions ((312), analogous to (504) and (510)). An avalanche multiplication region ((308), analogous to intrinsic layer (516) used as an avalanche multiplication region) resides between the doped region. Therefore, one having ordinary skill in the art at the time the application at hand was filed looking at the entire disclosure of Huang would recognize that the direction of light travel depicted in figs. 3 would apply to fig. 5 as well. As such, Examiner respectfully submits that Huang teaches the limitations wherein a first doped layer is provided on a light incident side of the intrinsic layer, and a second doped layer is provided on a light exit side of the intrinsic layer.
The Remarks appear to further assert that one having ordinary skill in the art would not combine the teachings of the cited prior art reference Rogers (citations in the prior Office Action and the Office Action above) with the teachings of the other cited prior art references; however, Examiner respectfully submits that one having ordinary skill in the art at the time the application at hand was filed would find it obvious to combine the teachings of Rogers with the other cited prior art references. Specifically, the Remarks appear to assert that the dopants taught by Rogers do not read on the list of dopant in the claims of the application at hand because the list of dopants have insulating crystal structures; however, Examiner respectfully submits that this is not present in the claims of the application at hand. The claims merely recite “a dopant … the dopant comprises at least one of SiNX, SiOxCy, SiCx, or SiOXNy.” Rogers teaches semiconductor layers being doped with dopants wherein the semiconductor and dopant materials can include, inter alia, SiC [0121]. As such, Examiner respectfully submits that Rogers teaches the claim limitations as recited. Furthermore, as discussed in the prior Office Action and the Office Action above, the dopant materials taught by Rogers are used in semiconductor layers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Huang and Shimizu with the aforementioned limitations taught by Rogers to use common PIN materials (Rogers [0121]) .
In light of this discussion, Examiner respectfully submits that the cited combination of prior art references teaches all of the limitations of the claims of the application at hand. Therefore, the claims of the application at hand stand properly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812